DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/JP2019/004131 filed 02/06/2019, which claims benefit of the Japanese Application No. JP2018-042645, filed 03/09/2018, has been received and acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2021 was filed after the mailing date of the Non-Final Office Action on 09/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Regarding the 35 U.S.C. 112(b) and 112(d) rejection of Claims 1-4, applicant’s arguments have been fully considered and are persuasive, therefore, the rejection has been withdrawn.
Applicant’s arguments regarding the rejection of Claims 1-4 under 35 U.S.C. § 103 over Joo (U.S. 2008/0296813) in view of Kita (JP-2001253762-A) have been fully considered but are not persuasive. 
Applicant argues that Kita fails to disclose or teach a hearth roll in which an entire shaft portion and roll body are made of ceramic. The examiner is not persuaded by this argument and respectfully points out that nowhere within Kita does it teach that the entire shaft constitutes any other material than a ceramic material. To elaborate, the examiner points out that Kita teaches a method of producing the roll within paragraph [0012] of which teaches that the ceramic materials in addition to the sintering aids are the only materials included in producing the ceramic roll within a mold. Kita teaches within paragraph [0014] - “As described above, this composite ceramic roll is composed of composite particles such as Mo/ZrB2…Since the inside of the roll is mostly composed of thermal shock-resistant silicon nitride”. In addition within paragraph [0016], Kita teaches “The composite ceramic roll 1 according to the present invention is mainly composed of non-oxide ceramics as a mother phase 2 and is dispersed with composite particles 2 composed of molybdenum and a boride and/or oxide of zirconium. Thus, it appears that Kita teaches the full-ceramic hearth roll being a hearth roll in which an entire shaft portion and roll body are made of ceramic.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Joo (U.S. 2008/0296813, previously cited) in view of Kita (JP-2001253762-A, previously cited). 

Regarding Claim 1, and Claim 3, Joo teaches a method of annealing a steel sheet in an annealing furnace (abstract; paragraph [0001]). Joo teaches supporting and conveying a steel sheet with hearth rolls (paragraphs [0003]-[0004]). Joo teaches supporting and conveying the steel sheet with a ceramic hearth roll as a hearth roll located in an area where a furnace temperature is equal to or higher than 950°C (e.g., “about 1050°C” paragraph [0021]). The disclosure in a piece of prior art of any value within a claimed range is anticipation of the claimed range (In re Wertheim 191 USPQ 30, 1000(CCPA 1976)).
However, Joo does not teach the ceramic hearth roll as being a full-ceramic hearth roll, the full-ceramic hearth roll being a hearth roll in which an entire shaft portion and roll body are made of ceramic. Joo does not teaches a main constituent of the full-ceramic hearth roll being silicon nitride with use of an Al-Y-based sintering aid. 
Kita teaches a ceramic roll intended for guiding steel sheets (paragraph [0001]). Kita teaches a full-ceramic hearth roll, the full-ceramic hearth roll being a hearth roll in which the entire shaft portion and roll body are made of ceramic, the main constituent being silicon nitride with use of an Al-Y-based sintering aid (Figures 1, and 2 of the Original Disclosure; paragraphs [0007]; [0009]; and [0013]-[0016] of the Machine Translation). Kita teaches the full-ceramic hearth rolls having silicon nitride as a main constituent allows for reduced friction and wear and high durability (paragraph [0007]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joo with the hearth roller of Kita with the motivation of reducing friction and wear and achieving high durability. 

Claims 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Joo (U.S. 2008/0296813, previously cited) in view of Kita (JP-2001253762-A, previously cited) as applied to claim 1 and claim 3, and further in view of Brinkmeier (U.S. 2004/0178043, previously cited). 

Regarding Claim 2, and Claim 4, Joo in view of Kita are relied upon for the reasons given above in addressing claim 1 and claim 3. Further Joo teaches a hearth roll made of another material (paragraphs [0044]-[0045]). 
However, none of the applied references teach adjusting a torque of each hearth rolls such that a difference between a torque of the full-ceramic hearth roll and a torque of the hearth toll made of another material becomes equal to or smaller than 5%, when the full-ceramic hearth roll is used together with the hearth roll made of another material in the annealing furnace. 
Brinkmeier teaches a roller table roll suited for metallic strip production (abstract). Brinkmeier teaches a specific feature of the roller is the ability to transmit torque between rolls (paragraph [0005]). Thus, in a scenario where 100% of the torque has been transmitted between rolls, the difference in the torque would effectively be 0%. Furthermore, Brinkmeier teaches that this feature, in part, suppresses electrical currents and spark formation (paragraph [0004]). 
Thus, the examiner points out that, with respect to the limitation of adjusting a torque of each hearth rolls such that a difference between a torque of the full-ceramic hearth roll and a torque of the hearth toll made of another material becomes equal to or smaller than 5%, when the full-ceramic hearth roll is used together with the hearth roll made of another material in the annealing furnace, if one uses the rolls of Brinkmeier with the combination of Joo in view of Kita, one would appreciate that process and structure of Joo as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that adjusting a torque of each hearth rolls such that a difference between a torque of the full-ceramic hearth roll and a torque of the hearth toll made of another material becoming equal to or smaller than 5%, when the full-ceramic hearth roll is used together with the hearth roll made of another material in the annealing furnace would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joo in view of Kita with the concepts of Brinkmeier with the motivation of suppressing electrical currents and spark formation.

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735